DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2022 has been entered.
1. A new Examiner, David A. Montanari, has taken over prosecution of the instant application.
2. Claims 1 has been amended.
3. In view of Applicant’s amendment to claim 1, the 103 rejection of record has been amended to incorporate the teachings of Rojas et al.
4. Claims 1, 3, 4, 6 and 8 are examined in the instant application.

Claim Rejections - 35 USC § 103 (As necessitated by amendment)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Exp Bio Med.2010 235(12):1505-15) in view of Cai et al. (Stem Cells. 2009;27(1):230-7),  Panfilov et al. (Methods Mol Biol. 2013;1036:207-12) and Rojas et al. (2015, Tissue Engineering, Vol. 21(13/14), pgs. 1991-2000) and further evidenced by Tissell- Solutions for sealant. Package insert. Baxter 2013 and Tsuji et al. (World J Stem Cells. 2014;6(3):312-21).
Regarding claim 1- Zhang et al teaches the isolation of rat adipose-derived stem cells (ADSCs, i.e. ADRCs) which were co-injected with fibrin glue into the left ventricular wall of rats suffering from myocardial infarction (Abstract; isolation and culture of ADSCs). The combination of ADSCs and fibrin led to increased arteriole densities and improved cardiac function (Abstract). The effect of fibrin glue on ADSC cell viability was also measured by mixing a thrombin solution containing ADSCs with fibrinogen solution and then culturing those cells for up to three days (i.e. causing cells to adhere to each other with an adhesive) (Cell viability in fibrin glue). Furthermore, Zhang et al teaches that one week following myocardial infarction ADSCs were mixed with fibrin glue and injected directly into the infarct (Injection surgeries, page 1508). For the Fibrin +ADSC group, ADSCs were suspended in 50uL of the thrombin component, the thrombin-cell mixture was simultaneously injected into the myocardium with 50 uL of the fibrinogen component through a supplied Duploject applicator (Injection surgeries, page 1508).The Duploject applicator provides a common plunger for two syringe chambers to ensure that equal volumes of the two compartments are fed through the joining piece where they are mixed and then applied, as evidenced by Baxter (Page 14/22, Administration; See also image below). As such, Zhang et al is considered to meet the limitation of causing ADSCs to adhere with an adhesive agent before 
    PNG
    media_image1.png
    529
    834
    media_image1.png
    Greyscale
transplantation.
While Zhang et al does not specifically state that the cells formed clusters, the method of Zhang et al is identical to that of the instant specification (Specification, page 24). As the products are produced by the same process, namely the mixing of adipose-derived regenerative cells with fibrin and thrombin, the products will be the same. Additionally, while Zhang does not state that ADSCs comprises mesenchymal stem cells it was well known in the art that adipose-derived stem cell populations include mesenchymal stem cells, as evidenced by Tsuji et al (Abstract). 
Regarding claims 6 and 8- Zhang teaches a method of treating myocardial infarction, the method comprising administering a mixture of ADSCs and fibrin glue into the left ventricular wall (i.e. covering a cardiac surface) in subjects that suffer from myocardial infarction (Abstract; Injection surgeries). One week following myocardial infarction ADSCs were mixed with fibrin glue and injected directly into the infarct (Injection surgeries). Administration of the ADSC-fibrin glue composition led to increased engraftment of ADSCs as well as improved cardiac function (Cell retention and graft size; Cardiac function; Figs. 3,4, 6, and 7).
Zhang does not teach:
(i) that the adipose-derived regenerative cells are of human origin (claims 1 and 6), 
(ii) that the cells have not been cultured in vitro prior to adhesion (claim 4), or are autologous with respect to the subject (claim 6) and 
(iii) that ADSCs were contacted with fibrinogen for at least five minutes before transplantation.
Regarding claims 1, 4, and 6- Cai et al teaches a method of treating myocardial infarction by the administration of human adipose-derived stromal/stem cells (Abstract). They teach that ASCs (i.e. ADRCs) in saline were injected into the peri-infarct region in athymic rats following left anterior descending (LAD) coronary artery ligation (Abstract; Page 3, Athymic nude rat model of myocardial infarction). They found that ASC-treated rats consistently exhibited better cardiac function, by all measures, than control rats 1 month following LAD (Abstract; Page 4, ASCs promote functional recovery of ischemic myocardium; Page 5, Treatment with ASCs reduces infarct size; Discussion, pages 6-7). Cai et al teaches that adult stem cells hold great promise for use in tissue repair and regeneration, and early clinical data provides support for the continued development of cell-therapies for a range of medical applications (Human ASCs are readily available cells active for myocardial rescue, page 6). They teach that one of the issues for the therapeutic development of any of these cells will be the safety and ease of obtaining sufficient cell numbers (Human ASCs are readily available cells active for myocardial rescue, page 6). One potential benefit of ASCs is their ready availability from expendable adipose tissues at high yields using minimally invasive methods (Human ASCs are readily available cells active for myocardial rescue, page 6). As such, ASCs may be a particularly attractive source of therapeutic cells for heart repair (Human ASCs are readily available cells active for myocardial rescue, page 6).
Panfilov et al teaches a method of isolating autologous adipose-derived regenerative cells (ADRCs) for the treatment of heart disease (Abstract). They teach that adipose tissue represents and abundant, accessible source of regenerative cells that can be easily obtained in sufficient amounts for therapy (Abstract, paragraph 01). This allows for the isolation of a therapeutically meaningful amount of cells in less than 2h after donor tissue acquisition, and can therefore be used as an efficient treatment within 24hrs following primary percutaneous coronary intervention (Abstract). The rapid isolation of abundant ADRCs obviates the need for extensive cell culturing in GMP clean room facilities, and therefore makes ADRCs a promising and practical autologous cell source (Abstract, paragraph 02). Importantly, Panfilov teaches that the feasibility and safety of ADRC therapy has been demonstrated in a multicenter, randomized, placebo-controlled trial in humans with STEMI (APOLLO) and congestive heart failure (PRECISE) (Introduction, paragraph 04). Lastly, Panfilov teaches that, in contrast to ADRCs, bone marrow MSCs require that the cells be cultured to obtain sufficient amounts for therapy and this culture time is associated with an increased risk for graft failure and contamination (Introduction, paragraph 03). 
(iii) Regarding contacting cells with fibrinogen for at least five minutes before transplantation, Rojas et al. teach:
“Other groups applied fibrin as biogel to inject stem cell-derived cardiomyocyte sheets, cardiac progenitor cells, and adipose-derived mesenchymal stem cells. However, fibrin is difficult to apply as a polymer in small animal models, where needles with small diameters are used. Its rigid state also reduces nutrient exchange between host myocardium and transplanted stem cells, hampering graft viability and cell proliferation. Therefore, fibrinogen presents a promising alternative as it is viscous enough to retain cells, but liquid enough to guarantee graft nutrition once transplanted. Thus, the main hypothesis of our work was that using fibrinogen as biomatrix would improve retention and biodistribution of intramyocardial injected induced pluripotent stem cells (iPSCs) following myocardial infarction.” (pg. 1992 col. 1 last 15 lines).
	Rojas continues to teach that iPSCs were contacted with fibrinogen for 24, 48 and 72 hours in vitro and showed good cell survival when cultured in fibrinogen (pg. 1992 col. 2 parag. 2 and Fig. 2) and could be successfully delivered as fibrinogen-bound iPSCs in a cardiac animal model (Figs. 3 and 4).
	Importantly, Rojas teaches:
“by means of viscosity, fibrinogen can be adjusted according to its application. This is especially relevant for small animal models since viscosity limits the usage of microsyringes. When fibrinogen was applied as a biomatrix, intramyocardial retention of injected cells noticeably improved after 10min beating heart action and in the follow-up group.” (pg. 1998 col. 1 lines 7-13).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the composition of ADRCs and method of treating myocardial infarction taught by Zhang et al to include the use of uncultured autologous human ADRCs and to contact the ADSCs with fibrinogen for at least five minutes.
One of ordinary skill in the art would have been motivated to use human ADRCs to extend treatment options for heart conditions, such as myocardial infarction, to human subjects. One of ordinary skill in the art would have expected a reasonable chance of success as Cai et al teaches that human ADRCs were effective in treating myocardial infarction in animal models and Panfilov teaches that the use of autologous ADRCs was feasible and safe in human subjects. Additionally, one of ordinary skill in the art would have been motivated to use uncultured human ADRCs to administer a therapy more rapidly (sometimes required for cardiac surgery), with a lower chance of graft failure, and to prevent cell contamination, as taught by Panfilov et al (Introduction, paragraph 03-04). 
Furthermore, one of ordinary skill in the art would be motivated to use autologous sources of cells to prevent graft rejection or immune reactions such as GVHD. 
Additionally, Rojas teaches the benefits of using fibrinogen as an adhesive agent for transplanting cells to a cardiac surface since its viscosity can be varied by the ordinary artisan depending on the gauge of the needle and target tissue. Further, Rojas teaches that cells can survive and expand in fibrinogen over 24-72 hours and thus it would have been obvious to the ordinary artisan to contact the ADSCs of Zhang with fibrinogen for at least five minutes in view of the teachings of Rojas that fibrinogen can be modified to suit the ordinary artisans desired delivery mean of fibrinogen bound cells.
One of ordinary skill in the art would expect a reasonable chance of success as the use of uncultured autologous ADRCs were known in the art and were demonstrated to be effective in the treatment of cardiac diseases such as congestive heart failure, as taught by Panfilov et al (Introduction, paragraph 03).
Response to Arguments
While Applicant’s arguments have been fully considered they are not found persuasive. As set forth above, the 103 rejection has been amended to incorporate the teachings of Rojas and does not rely upon the teachings of Chen or Bensaid as set forth in the Advisory Action. Rojas provides the teachings and motivations to use fibrinogen since its viscosity can be tailored depending on the delivery device to administer cells to a cardiac surface.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Exp Bio Med.2010 235(12):1505-15) in view of Cai et al. (Stem Cells. 2009;27(1):230-7) Panfilov et al. (Methods Mol Biol. 2013;1036:207-12) and Rojas et al. (2015, Tissue Engineering, Vol. 21(13/14), pgs. 1991-2000) and further evidenced by Tissell- Solutions for sealant. Package insert. Baxter 2013 and Tsuji et al. (World J Stem Cells. 2014;6(3):312-21) as applied to claims 1, 4, 6, and 8 above, and further in view of Huang et al. (J Lipid Res. 2012;53(9):1738-54).
The teachings of Zhang, Cai, Panfilov and Rojas are relied upon above regarding the limitations of claim 1, 4, 6 and 8.
Zhang, Cai, Panfilov and Rojas do not teach:
(i) that the isolated human ADRCs are treated with a PPAR-γ agonist (claim 3).
Regarding claim 3, Huang et al. teaches that adipose tissue serves important autocrine, paracrine, and endocrine functions (Section titled Adiponectin, page 1741). For example, the secreted product adiponectin has a key role in maintaining insulin sensitivity and may exert anti-inflammatory and cardio-protective effects (Section titled Adiponectin, page 1741). Huang et al further teaches that PPAR-gamma agonists/activators are the most effective class of approved drugs to raise circulating adiponectin concentrations (Section titled Adiponectin, page 1741). Lastly, Huang et al teaches that in addition to PPAR-gamma agonists increasing production of adiponectin by adipose tissue, PPAR-gamma activation in adipocytes or resident adipose tissue mononuclear inflammatory cells can also reduce local inflammation and inhibits the release of inflammatory mediators (Section titled Adiponectin, page 1741).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of Zhang et al by including a step of treating ADRCs with a PPAR agonist. One of ordinary skill in the art would have been motivated to do so to promote the production of adiponectin, known to be cardio-protective, and reduce the production of inflammatory mediators by the transplanted cells. One of ordinary skill in the art would have a reasonable expectation of success as PPAR-gamma agonists were known to stimulate the release of adiponectin in adipose tissue, as taught by Huang et al (Section titled Adiponectin, page 1741).

Response to Arguments
Applicant does not provide any arguments regarding the teachings of Huang and accordingly the rejection is maintained as amended above. 


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632